Bullard, J.
This is an action instituted by the syndic of an absconding insolvent, to annul certain contracts, alleged to be in fraud of his creditors, entered into by him after he had obtained a respite, and before the proceedings for a forced surrender, The contracts were annulled as fraudulent by a judgment of the District Court, but none of the original parties to those contracts have appealed. Michel, who became the holder of a note for $750, given in the execution of one of those contracts, has alone appealed, and insists, that he is a holder of the note in good faith, without any knowledge of the alleged fraud with which it is tainted, having received it in the usual course of business, and for a valuable consideration.* •
The bona fides of Michel is thus the only question presented on this appeal. That question was decided against him by the court below, and he was considered by that court as having had such know*487ledge of the circumstances under which the note was given, as to identify him with the original transaction. It is clearly shown, that when the note was offered to him to be discounted, which was some time after the date of the mortgage, he took time to examine the act in the notary’s office, with which it was identified by the paraph of the notary. It is difficult to suppose that Michel was entirely ignorant of the relations existing between the par-tiesj and of the utter insolvency, if not of the absconding of Ay-mard. The insolvent proceedings were pending at the time Michel acquired the note. With this evidence before us, we are not prepared to say that the court below erred, in concluding that Michel took the note with .notice of its true character.
Judgment affirmed.

 The note was taken by Michel before maturity.